Order entered October 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01046-CV

                          JIMMY CHARLES JOHNSON, Appellant

                                                V.

                            DALLAS COUNTY ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                                            ORDER
       We GRANT appellant’s September 23, 2013 motion for an extension of time to file a

reply brief. Appellant shall file his reply brief on or before October 10, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE